DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	
	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -LIGHTING APPARATUS FOR VEHICLE WITH DESIGN PATTERN AND METHOD OF MANUFACTURING THE SAME- -.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “painted portion formed on the first surface of the light transmissive lighting cover” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As seen in, for example, Fig. 4, Applicant’s Drawings depict the painted portion 21 to be on the second surface of the light transmissive cover 20, but the Drawings do not show the painted portion being formed on the first surface, as claimed in claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3, 6, 11 , 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepp (EP 3616988 A1, citations herein refer to the attached machine translation) in view of Hansen (US PGPub 2021/0095830 A1) and Guillier et al. (WO 2020/126944 A1, citations herein refer to the attached machine translation) and Dellock et al. (US PGPub 2017/0101047 A1). 
	As to claim 1, Sepp discloses (Fig. 1) A lighting apparatus for a vehicle (Paragraph 10), the apparatus comprising: a light transmissive lighting cover 18 (Paragraph 29) configured to transmit light through a first surface (upper surface as depicted in Fig. 1) and a second surface (lower surface as depicted in Fig. 1) thereof; and an LED module 12, 22 having an LED 22 (Paragraph 35) mounted on the light transmissive lighting cover 18 to emit light, wherein the light transmissive lighting cover 18 comprises: a design pattern (Paragraph 34, design foil) portion formed by the transmission of the light when the LED is turned on; a tinted portion 32 (Paragraph 34) formed on the first surface of the light transmissive lighting cover 18, the tinted surface 32 being visible, in response to the LED being turned off (Paragraph 34); and a partially reflective and transmissive coating 30 formed (indirectly on the bottom of 32) on the tinted portion.

    PNG
    media_image1.png
    320
    524
    media_image1.png
    Greyscale
Sepp


	Sepp discloses the LED module 12, 22 being attached to the side surfaces of the lighting cover 18, but is silent as to an embodiment that has the LED module being mounted on the second surface of the lighting cover.  
Hansen teaches (Fig. 3) an LED module 228, 122 mounted on a surface of lighting cover 316 that corresponds to the second surface of Sepp.

    PNG
    media_image2.png
    495
    438
    media_image2.png
    Greyscale
Hansen

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to mount the module to the second surface of Sepp since it is taught as suitable by Hansen and the selection from among known suitable connections for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, attachment to the second surface would have the benefits of potentially making the device width smaller and/or reducing the non-lighting area by removing the frame portion that does not overlap the cover from the footprint.
	Sepp discloses element 32 being a tinted surface so that a black surface appears when the light is switched off (Paragraph 34), but Sepp in view of Hansen is silent as to the tinted surface being painted. 
	Guillier et al. teaches (Fig. 2) tinted painted layer 22 in order to make the device appear the same color as the rest of the bodywork when the light source is turned off (Paragraphs 74-76).

    PNG
    media_image3.png
    205
    495
    media_image3.png
    Greyscale

	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a painted layer for the tinted portion, as taught by Guillier et al., since the selection of from among known suitable techniques for forming the layer for their known purposes is generally within the abilities of one having ordinary skill in the art.
	With respect to the design pattern portion formed by the transmission of light, Sepp discloses the tinted portion 32 being a design with foil (Paragraph 34).  Therefore, light will shine through in the pattern of the design.
	Alternatively, Guillier et al. teaches (Fig. 2) including opaque coating 30 that forms a design pattern by blocking in the opaque area 32 and allowing light passage in the transparent area 32 (Paragraphs  91), thereby allowing particular patterns, such as logo on the manufacturer’s brand (Paragraph 12).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include opaque coating 30 of Guillier et al. in order to form particular patterns, as taught by Guillier et al.
	Sepp in view of Hansen and Guillier et al. discloses that element 30 of Sepp is a partially reflective and transmissive coating (Paragraphs 30 and 32), but is silent as to the coating comprising metal.
	Dellock et al. teaches (Figs. 3 and 5) a partially reflective and transmissive coating 60 (Paragraph 34), wherein the coating comprises deposited metal (Paragraphs 34, 38 and 39).
		
    PNG
    media_image4.png
    195
    401
    media_image4.png
    Greyscale
Dellock et al.
			
    PNG
    media_image5.png
    671
    442
    media_image5.png
    Greyscale
Dellock et al.
	Therefore, in the absence of an explicit teaching by Sepp in view of Guillier et al. to look to the prior art for suitable materials and methods for forming the partially reflective and transmissive coating and therefore it would be obvious to one having ordinary skill in the art at the time of the invention to use a metal deposited layer since the selection from among known suitable materials and methods for forming the layer for their known purposes is generally within the abilities of one having ordinary skill in the art.
	As to claim 3, Sepp in view of Hansen and Guillier et al. and Dellock et al. discloses that the painted portion (Sepp #32, Guillier et al. #22) is painted in a black color (Sepp Paragraph 34; Guillier et al. Paragraphs 74-76).
	As to claim 6, Sepp in view of Hansen and Guillier et al. and Dellock et al. teaches a housing (Sepp #12; Hansen Fig. 3 # 122) on which the LED module (Sepp #22; Hansen #228) is mounted, wherein the housing is attached to the second surface of the light transmissive lighting cover (Hansen Fig. 3).
	As to claim 11, Sepp discloses (Fig. 1) A method of manufacturing a lighting apparatus for a vehicle, the method comprising: forming a design pattern portion by transmission of light when an LED 22 (Paragraph 35) is turned on (Paragraph 34, design foil), on a light transmissive lighting cover 18 configured to transmit light through first (upper surface as depicted in Fig. 1) and second surfaces (lower surface as depicted in Fig. 1) thereof; forming a tinted portion 32 (Paragraph 34) visible when the LED is turned off (Paragraph 34); forming a partially reflective and transmissive coating 30 formed (indirectly on the bottom of 32) on the tinted portion 32 of the light transmissive lighting cover 18; and mounting an LED module 12, 22 comprising the LED 12, on the light transmissive lighting cover.

	Sepp discloses the LED module 12, 22 being attached to the side surfaces of the lighting cover 18, but is silent as to an embodiment that has the LED module being mounted on the second surface of the lighting cover.  
Hansen teaches (Fig. 3) an LED module 228, 122 mounted on a surface of lighting cover 316 that corresponds to the second surface of Sepp.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to mount the module to the second surface of Sepp since it is taught as suitable by Hansen and the selection from among known suitable connections for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, attachment to the second surface would have the benefits of potentially making the device width smaller and/or reducing the non-lighting area by removing the frame portion that does not overlap the cover from the footprint.
	Sepp discloses element 32 being a tinted surface so that a black surface appears when the light is switched off (Paragraph 34), but Sepp in view of Hansen is silent as to the tinted surface being painted. 
	Guillier et al. teaches (Fig. 2) tinted painted layer 22 in order to make the device appear the same color as the rest of the bodywork when the light source is turned off (Paragraphs 74-76).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a painted layer for the tinted portion, as taught by Guillier et al., since the selection of from among known suitable techniques for forming the layer for their known purposes is generally within the abilities of one having ordinary skill in the art.
	With respect to the design pattern portion formed by the transmission of light, Sepp discloses the tinted portion 32 being a design with foil (Paragraph 34).  Therefore, light will shine through in the pattern of the design.
	Alternatively, Guillier et al. teaches (Fig. 2) including opaque coating 30 that forms a design pattern by blocking in the opaque area 32 and allowing light passage in the transparent area 32 (Paragraphs  91), thereby allowing particular patterns, such as logo on the manufacturer’s brand (Paragraph 12).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include opaque coating 30 of Guillier et al. in order to form particular patterns, as taught by Guillier et al.
	Sepp in view of Hansen and Guillier et al. discloses that element 30 of Sepp is a partially reflective and transmissive coating (Paragraphs 30 and 32), but is silent as to the coating comprising metal.
	Dellock et al. teaches (Figs. 3 and 5) a partially reflective and transmissive coating 60 (Paragraph 34), wherein the coating comprises deposited metal (Paragraphs 34, 38 and 39).
		
    PNG
    media_image4.png
    195
    401
    media_image4.png
    Greyscale
Dellock et al.

			
    PNG
    media_image5.png
    671
    442
    media_image5.png
    Greyscale
Dellock et al.

	Therefore, in the absence of an explicit teaching by Sepp in view of Guillier et al. to look to the prior art for suitable materials and methods for forming the partially reflective and transmissive coating and therefore to use a metal deposited layer since the selection from among known suitable materials and methods for forming the layer for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 13, Sepp in view of Hansen and Guillier et al. and Dellock et al. discloses that the painted portion (Sepp #32, Guillier et al. #22) is painted in a black color (Sepp Paragraph 34; Guillier et al. Paragraphs 74-76).
	As to claim 16, Sepp in view of Hansen and Guillier et al. and Dellock et al. teaches a housing (Sepp #12; Hansen Fig. 3 # 122) on which the LED module (Sepp #22; Hansen #228) is mounted, wherein the housing is attached to the second surface of the light transmissive lighting cover (Hansen Fig. 3).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepp in view of Hansen and Guillier et al. and Dellock et al. as applied to claims 1 and 11 above, and further in view of Piles et al. (US PGPub 2021/0387570 A1).
As to claims 5 and 15, Sepp in view of Hansen and Guillier et al. and Dellock et al. is silent as to the material of the light transmissive cover being made of polycarbonate (PC).
Piles et al. teaches light transmitting cover 108 to be made of polycarbonate (PC) (Paragraph 16).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the light transmitting cover polycarbonate (PC) since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepp in view of Hansen and Guillier et al. and Dellock et al.  as applied to claims 6 and 16 above, and further in view of Kuramitsu et al. (US PGPub 2017/0355302 A1).
As to claims 7 and 17, Sepp in view of Hansen and Guillier et al. and Dellock et al. is silent as to Applicant’s hot melt configured to join the light transmissive lighting cover and the housing.
	Kuramitsu et al. teaches (Fig. 3) a hot melt (Paragraph 33) configured to join the lighting cover 20 and the housing 60.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to join the light cover and the housing by interposing hot melt in order to ensure secure attachment, as taught by Kuramitsu et al.

Claim(s) 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepp in view of Hansen and Guillier et al. and Dellock et al. as applied to claims 1 and 11 above, and further in view of Tanaka et al. (US PGPub 2016/0090027 A1).
As to claims 8 and 18, Sepp in view of Hansen and Guillier et al. and Dellock et al. discloses light source (Sepp #22) being for example an LED 22 (Sepp Paragraph 35) at the edge, but is silent as to Applicant’s claimed light guide.
Tanaka et al. teaches (Figs. 2 and 4) using light guide 43, 46 at the edges to emit light from light sources 41, 42, 44, 45.
It would be obvious to one having ordinary skill in the art at the time of the invention to make the light source include installing a light guide at the edges as taught by Tanaka et al. in order to distribute the light more evenly than a point light source of an LED.
As to claims 9 and 19, Sepp in view of Hansen and Guillier et al. and Dellock et al. and Tanaka et al. teaches that the light guide has a solid shape made of a light transmissive material (Tanaka et al. Figs. 1 and 4, #43, Paragraph 37).
As to claim 10 and 20, Sepp in view of Hansen and Guillier et al. and Dellock et al. and Tanaka et al. teaches that the light guide has string shape made of a light transmissive material (Tanaka et al. Figs. 1 and 4, #43; Paragraph 37).  

Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellekens (EP 3473497 A1) in view of Hansen (US PGPub 2021/0095830 A1) and Salter et al. (US PGPub 2019/0337446 A1) and Dellock et al.
	As to claim 1, Schellekens discloses (Figs. 1A, 1B and 2) a lighting apparatus for a vehicle, the apparatus comprising: a light transmissive lighting cover 108 (Paragraph 21) configured to transmit light through a first surface (away from vehicle) and a second surface (toward vehicle) thereof; and an light source module 124 to emit light, wherein the light transmissive lighting cover 108 comprises: a design pattern portion formed by the transmission of the light when the LED is turned on (Paragraph 26); an opaque pattern forming portion 104 (Paragraph 20) formed on the second surface of the light transmissive lighting cover 108, the opaque pattern forming portion 104 being visible, in response to the LED being turned off (Fig. 1a; Paragraphs 20, 21, and 26).

    PNG
    media_image6.png
    456
    549
    media_image6.png
    Greyscale
Schellekens et al.



    PNG
    media_image7.png
    279
    400
    media_image7.png
    Greyscale
Schellekens et al.

    PNG
    media_image8.png
    302
    343
    media_image8.png
    Greyscale
Schellekens et al.

	Schellekens discloses a light source module 124, but is silent as to the light source being an LED.  Furthermore, Schellekens is silent as to the light source module being mounted on a second surface of the light transmissive lighting cover.
Hansen teaches (Fig. 3) an LED module 228, 122 mounted on a surface of lighting cover 316 that corresponds to the second surface of Sepp.
Therefore, it would be obvious to one having ordinary skill in the art, in the absence of an explicit teaching of the type of light source by Schellekens, to look to the prior art for suitable light sources and therefore find it obvious to use an LED, as taught by Hansen.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to mount the module to the second surface of Sepp since it is taught as suitable by Hansen and the selection from among known suitable connections for their known purposes is generally within the abilities of one having ordinary skill in the art.  
Schellekens in view of Hansen teaches the opaque pattern forming portion  (Schellekens 104) being on the second (inner) surface of the light cover, but is silent as to the pattern being formed on the first (outer surface) of the lighting cover.
Salter et al. teaches (Fig. 5) including the opaque pattern forming portion 46a (Paragraphs 48 and 52) on the first (outer) side of light transmitting cover 48. (Paragraph 52).

    PNG
    media_image9.png
    626
    470
    media_image9.png
    Greyscale
Salter et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention of the invention to form the pattern forming layer on the first (outer) surface instead of the second (inner) surface since the selection from among known suitable placements for the opaque pattern forming portion for their known purposes is generally within the abilities of one having ordinary skill in the art.
Schellekens is silent as to the design being paint.
Hansen teaches (Fig. 3) design portions 318, 320, 322, 324, 326, 328, 330, 331, 332, 333, 334, 336, 338, 340 and 342 being paint portions (Paragraphs 27-32).
Therefore, it would be obvious to one having ordinary skill in the art the time of the invention to form the opaque layer for the design part to be a painted layer since the selection of from among known suitable techniques for forming the painted layer for their known purposes is generally within the abilities of one having ordinary skill in the art.
Schellekens in view of Hansen and Salter et al. is silent as to Applicant’s metal deposition surface.
Dellock et al. teaches (Fig. 3) a metal deposition surface 60 (Paragraph 41) formed (indirectly) on the pattern portion 38 in order to conceal the component behind the cover(Paragraph 57).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a metal deposition layer (indirectly) on the pattern layer in order to conceal the components behind the cover, as taught by Dellock et al.
As to claim 2, Schellekens in view of Hansen and Salter et al. and Dellock et al. discloses that the painted portion (Corresponding to Schellekens Fig. 1A #104) of the light transmissive lighting cover 108 has a grille shape for a vehicle (Fig. 1A).
As to claim 11, Schellekens discloses (Figs. 1A, 1B and 2) A method of manufacturing a lighting apparatus for a vehicle, the method comprising: forming a design pattern portion (Paragraph 26) by transmission of light when an light source 124 is turned on, on a light transmissive lighting cover 108 (Paragraph 21) configured to transmit light through first (away from vehicle) and second surfaces (toward vehicle) thereof; forming an opaque pattern forming portion 104 (Paragraph 20) visible when the light source 124 is turned off (Fig. 1A, Paragraphs 20, 21, and 26), on the second surface of the light transmissive lighting cover 108.
 Schellekens discloses a light source module 124, but is silent as to the light source being an LED.  Furthermore, Schellekens is silent as to the light source module being mounted on a second surface of the light transmissive lighting cover.
Hansen teaches (Fig. 3) an LED module 228, 122 mounted on a surface of lighting cover 316 that corresponds to the second surface of Sepp.
Therefore, it would be obvious to one having ordinary skill in the art, in the absence of an explicit teaching of the type of light source by Schellekens, to look to the prior art for suitable light sources and therefore find it obvious to use an LED, as taught by Hansen.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to mount the module to the second surface of Sepp since it is taught as suitable by Hansen and the selection from among known suitable connections for their known purposes is generally within the abilities of one having ordinary skill in the art.  
Schellekens in view of Hansen teaches the opaque pattern forming portion  (Schellekens 104) being on the second (inner) surface of the light cover, but is silent as to the pattern being formed on the first (outer surface) of the lighting cover.
Salter et al. teaches (Fig. 5) including the opaque pattern forming portion 46a (Paragraphs 48 and 52) on the first (outer) side of light transmitting cover 48. (Paragraph 52).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention of the invention to form the pattern forming layer on the first (outer) surface instead of the second (inner) surface since the selection from among known suitable placements for the opaque pattern forming portion for their known purposes is generally within the abilities of one having ordinary skill in the art.
Schellekens is silent as to the design being paint.
Hansen teaches (Fig. 3) design portions 318, 320, 322, 324, 326, 328, 330, 331, 332, 333, 334, 336, 338, 340 and 342 being paint portions (Paragraphs 27-32).
Therefore, it would be obvious to one having ordinary skill in the art the time of the invention to form the opaque layer for the design part to be a painted layer since the selection of from among known suitable techniques for forming the painted layer for their known purposes is generally within the abilities of one having ordinary skill in the art.
Schellekens in view of Hansen and Salter et al. is silent as to Applicant’s metal deposition surface.
Dellock et al. teaches (Fig. 3) a metal deposition surface 60 (Paragraph 41) formed (indirectly) on the pattern portion 38 in order to conceal the component behind the cover(Paragraph 57).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a metal deposition layer (indirectly) on the pattern layer in order to conceal the components behind the cover, as taught by Dellock et al.
As to claim 12, Schellekens in view of Hansen and Salter et al. and Dellock et al. discloses that the painted portion (Corresponding to Schellekens Fig. 1A #104) formed on the light transmissive lighting cover 108 has a grille shape for a vehicle (Fig. 1A).


Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellekens in view of Hansen and Salter et al. and Dellock et al.  as applied to claims 1 and 11 above, and further in view of Roberts et al. (US PGPub 2017/0036594 A1) and Cho et al. (US PGPub 2017/0130907 A1).
As to claim 4 and 14, Schellekens in view of Hansen and Salter et al. and Dellock et al. is silent as to Applicant’s diffusion paint layer.
Roberts et al. teaches (Fig. 7B) forming a diffusion layer 40a on metal deposition surface 40 (Paragraphs 40 and 55) in order to diffuse light to provide a more uniform light (Paragraph 74).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form a diffusion layer on the metal deposition surface in order to diffuse light to provide a more uniform light, as taught by Roberts et al.
Schellekens in view of Hansen and Salter et al. and Dellock et al. and Roberts et al. is silent as to the diffusion layer being a paint.
Cho et al. teaches (Fig. 1) the diffuser for a lighting cover 140 being a paint with a diffusing agent (Paragraph 91).
Therefore, in the absence of an explicit teaching of the type of coating, one having ordinary skill in the art would look to the prior art for suitable diffusion coatings and therefore find it obvious to use a diffusion paint as the diffusion layer since the selection from among known suitable materials and methods of forming thereof for their known purposes is generally within the abilities of one having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875    
        

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875